Mr. Justice Waterman delivered the opinion of the court. That the deceased had been plainly and repeatedly told by his foreman, “ (Jnder no conditions to have anything to do with the electric lamps in the shop,” and if there were anything wrong with the lamp, to go to Mitchell, the night master mechanic, is undisputed; that in violation of these positive instructions he undertook to fix a lamp, and while so doing, and in consequence thereof, received the shock which took away his life, is not denied. The contention of appellant is, that Phillips had presented to him a sudden emergency to which the orders given to him did not apply; that he was held responsible for the progress of work in his shop; that when one of the two arc electric lamps therein went out, work at a number of forges had to be suspended; that he might not have been able to readily find the night master mechanic, or to obtain the electrical engineer employed to look after all the electric lights; and that, in the proper discharge of his duty, he undertook to fix this lamp so that the work in his shop might go on. The “emergency” was one which had been contemplated, and as to which he did exactly opposite of the instruction given by his foreman. Doubtless the deceased was actuated by the best óf motives, but he proceeded, in direct violation of his orders, to do that with which he was unfamiliar and in no way set to do. The leakage was not the proximate cause of his death. There is no evidence tending to show he would have been injured had he not endeavored to fix the lamp. The proximate cause of his lamentable death was his violation of the order of his employer. Had he not done this, and been injured .by an electric shock while in the discharge of his duty, he perhaps might, under the city ordinance introduced in evidence, have recovered for such damage as he might have thus sustained. It is not only a matter of common knowledge that arc lamps are dangerous, but the deceased had been by his foreman distinctly so informed. He was therefore not exercising ordinary care when undertaking to fix this lamp which he had been told to let alone. The judgment of the Superior Court is reversed without a remanding of the cause, and with a finding of facts. Eeversed.